Citation Nr: 1432070	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-06 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military service from May 1963 to May 1967.  The Appellant in this matter is the Veteran's wife.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  An un-appealed April 2006 Board decision denied service connection for the cause of the Veteran's death.  

2.  Since the April 2006 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for the cause of the Veteran's death, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim has not been received.  


CONCLUSIONS OF LAW

1.  The April 2006 Board decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.1104 (2013).  

2.  New and material evidence has not been received with respect to the claim of entitlement to service connection for the cause of the Veteran's death; the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning DIC claims, notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. See Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  In addition, the Court found in Hupp that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.

In this case, the notice letter provided to the Appellant in March 2009 advised the Appellant that during the Veteran's lifetime he was not service-connected for any disability and further advised that the listed cause of death was intracranial hemorrhage and the service treatment records were negative for complain treatment or diagnosis of any disability that could be related to the intracranial hemorrhage which is shown to have resulted in the Veteran's death.  In short, although the letter did not specifically identify the date of the last prior denial, it clearly informed the Appellant that she needed to submit evidence that the cause of death is related to service and was the primary or contributory cause of death.  A May 2009 letter informed the Appellant that a claim for DIC had previously been denied and provided the definition of new and material evidence.  Although this letter pointed to the August 2003 rating decision instead of the April 2006 Board decision, the letter clearly informed the Appellant that she needed to submit evidence that establishes that the cause of death was related to service.  The Board accordingly finds that the Appellant has had the opportunity to meaningfully participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.

VA also has a duty to assist a claimant in the development of the claim which includes assisting the claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, service treatment records, service personnel records, post-service treatment records and lay statements have been obtained.  No VA medical examination and opinion was provided; however, the Court has indicated that the duty to provide such an examination or opinion does not arise unless and until a finally-decided claim is reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  As will be discussed fully below, the Board is not reopening the claim and there is therefore no duty to obtain an opinion.  

Hence, no further notice or assistance to her is required to fulfill VA's duty to assist her in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Appellant is seeking to reopen a claim of service connection for cause of the Veteran's death that was previously denied by the RO.  For the reasons that follow, the Board concluded that the prior denial is final and that new and material evidence has not been received and that reopening is not warranted.  

In January 2003, the Appellant filed a claim seeking entitlement to service connection for the cause of the Veteran's death, arguing that his death was related to service.  The RO denied entitlement to service connection due to the fact that the Veteran was not service connected for any disability during his lifetime.  The Veteran died in December 2002 from an intracerebral hemorrhage with no evidence that this was related to his military service.  The Appellant filed a timely notice of disagreement and perfected her appeal to the Board.  In April 2006, the Board reviewed the Appellant's claim as well as addressed new theory of entitlements presented by the Appellant.  The Board denied service connection as the Veteran was not service connected for any disability at the time of his death, there was no evidence that the intracerebral hermorrhage was related to service and additionally addressed the Appellant's argument that PTSD and hypertension contributed to the Veteran's death but found that the PTSD and hypertension were not related to service and there was no evidence that the hypertension directly or indirectly caused the intracerebral hemorrhage.   

The Appellant was advised of the Board's decision in April 2006, and the Appellant did not appeal this decision.  As such, the Board decision from April 2006 is final.  38 C.F.R. § 20.1104.

In January 2009, the Appellant submitted a claim requesting that her previous claim from 2003 be reopened.  To reopen a claim that has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The evidence that has been submitted in support of the Appellant's claim includes a January 2009 statement from the Appellant, a page from the Veteran's service treatment records, a copy of the Veteran's August 1965 transfer order for emergency leave, an April 2009 statement from the Appellant, December 2002 treatment notes from the Newton Regional Hospital, a July 2009 statement from the Appellant, a December 2009 statement from the Appellant with an attached copy of the September 1998 SOC, a December 2009 NOD with an attached statement from the Appellant, and a March 2011 VA Form-9 with an attached statement from the Appellant.  

The last prior denial for service connection for the cause of the Veteran's death was denied on many theories.  First, the Board would like to note that the Veteran was not service connected for any disability at the time of his death.  The Veteran died of an intracerebral hemorrhage.  The Board determined in the April 2006 decision that an intracerebral hemorrhage was not manifested during service, within one year of service separation and was not shown to be related to a disease or injury incurred during service.  The Appellant put forth a theory that the Veteran was suffering from PTSD as a result of his military service.  The Board determined in the Veteran was not diagnosed as having PTSD at any point during his life.  The Appellant also asserted a theory that the Veteran's hypertension was due his PTSD.  However, the Board determined that the hypertension was not manifested during service, or within one year of separation from service, nor was it shown that his hypertension was etiologically related to service.  

The statements received from the Appellant submitted since the last prior denial are neither new nor material as they all reiterate theories of entitlement to service connection that had been previously proffered and addressed by the RO and Board.  The medical treatment records submitted by the Appellant from Newton Regional hospital are not new as they were previously of record at the time of the last prior denial.  Copies of the Veteran's emergency transfer order as well as the copy of a service treatment note were also previously of record.  See also 38 C.F.R. § 3.156(c).  Similarly, the Board notes that VA requested the Veteran's personnel file in 2009 and received records in response to this request.  A review of the records received reflects that they are duplicate copies of the personnel files received in June 1997 and accordingly 38 C.F.R. § 3.156(c) does not apply.  Lastly, the SOC submitted as an attachment to the December 2009 statement from the Appellant was previously of record as well.  Further, the theory that the Appellant put forth in the December 2009 statement that the Veteran had been involved in two mortar attacks is a restatement of her contentions made during the January 2006 Board hearing.  

The Appellate submitted a statement in April 2009 suggesting that the Veteran was exposed to herbicides while serving in Thailand and she submitted a service treatment record showing hospitalization in Thailand to support this theory.  To the extent that the Appellant has raised a new theory of entitlement, it is noted that irrespective of whether it was considered expressly by the RO or the Board at the time of the prior denial of service connection in April 2006, this contention does not raise a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (holding that 'although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit or the same disability, they constitute the same claim').  Nevertheless, the Board recognizes that, while asserting a new theory of entitlement does not automatically require VA to reopen a previously denied claim, it is possible that the Appellant's lay contentions and the additional evidence received concerning the alternate theory may constitute new and material evidence under the facts and circumstances of a particular case.  In this case, however, the Board notes that the Veteran had previously applied for service connection for diabetes mellitus, as due to exposure to herbicides in service.  The RO denied service connection in a July 2001 rating decision because there was no evidence that the Veteran served in Vietnam or that he was diagnosed with diabetes mellitus.  In other words, at the time of the Board's April 2006 decision, the record included arguments that the Veteran was exposed to herbicides.  The service treatment record reflecting hospitalization in Thailand was also previously of record.  

As the Appellant has submitted no new evidence.  The Board has determined that reopening is not warranted.  See 38 C.F.R. § 3.156(a).  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  However, even under this standard, the evidence submitted would not trigger VA's duty to reopen as there has been no evidence provided that the Veteran was service connected for a disability, that the Veteran was diagnosed with PTSD, was exposed to herbicides in Vietnam or Thailand, or suffered from hypertension or an intracerebral hemorrhage that were etiologically related to service.  Overall, the Board has determined that the evidence submitted in support of the claim for service connection for the Veteran's death are not new and do not raise a reasonable possibility of substantiating that claim and is insufficient to reopen the previously denied claim.  38 U.C.S.A. §§5108, 7105; 38 C.F.R § 3.156(a).  Having found the evidence not new, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the appeal is denied. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


